Exhibit 12.4 Ameren Energy Generating Company Computation of Ratio of Earnings to Fixed Charges (Thousands of Dollars, Except Ratios) 6 Months Ended Year Ended June 30, December 31, 2007 2006 Net income from continuing operations $ 60,571 $ 48,929 Less- Change in accounting principle - - Less- Income from equity investee - - Add- Taxes based on income 36,498 21,955 Net income before income taxes and change in accounting principle 97,069 70,884 Add- fixed charges: Interest on long term debt 27,625 59,070 Estimated interest cost within rental expense 62 107 Amortization of net debt premium, discount, and expenses 293 586 Total fixed charges 27,980 59,763 Earnings available for fixed charges $ 125,049 $ 130,647 Ratio of earnings to fixed charges 4.46 2.18
